Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 1 of 8 PageID #: 8498




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JAMES CODY, et al.,                                )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )          Case No.: 4:17-cv-2707-AGF
                                                   )
CITY OF ST. LOUIS, MISSOURI,                       )
                                                   )
       Defendant.                                  )


PLAINTIFFS’ REPLY TO THE COURT’S ORDER TO SHOW CAUSE ON THE ISSUE
                           OF MOOTNESS

       On July 6, 2021, the Court ordered Plaintiffs to show cause as to why their declaratory and

injunctive relief claims should not be dismissed as moot. (ECF No. 233, at p. 2.) On July 23,

2021, Plaintiffs filed their response (ECF No. 243), and on August 4, 2021, Defendant City of St.

Louis (the “City”) filed its reply brief (ECF No. 253). Plaintiffs now file their reply brief, per the

Court’s order to show cause. (ECF No. 233, at p. 2.)

       In the weeks since Plaintiffs filed their response to the Court’s order to show cause, the

City has transferred approximately 120 inmates from the St. Louis City Justice Center (“CJC”)

back to the Medium Security Institution (“MSI”). See Katie Kull and Austin Huguelet, About 120

St. Louis detainees headed to workhouse after another disturbance at downtown jail, ST. LOUIS

POST-DISPATCH (Aug. 1, 2021), https://bit.ly/3AxOly2. In the two weeks since, MSI’s population

hovered between 57 and 72 individuals, consisting of anywhere from 11% to 13% of the City’s

total inmate population. 1 Then, on August 14, 2021, MSI’s population nearly-doubled to between


1
 See St. Louis Dep’t of Corr., Inmate Population by Day:
7/31/2021, 72 individuals, 13% of inmate population, https://bit.ly/37AQbC3
8/1/2021, 72 individuals, 13% of inmate population, https://bit.ly/2XpaDnu
                                                  1
Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 2 of 8 PageID #: 8499




99 and 101 inmates, or between 18% and 19% of the City’s total inmate population, where it

remains as of the date of filing. 2 This is, of course, exactly what Plaintiffs feared. In their response

to the Court’s order to show cause, Plaintiffs highlighted the City’s numerous representations that

MSI may be used to house detainees in the future. (ECF No. 243 at pp. 4-5 & nn.5, 7-9 (citing

ECF Nos. 243-5, 243-8, 243-9).) Now, mere weeks later, MSI is being actively used to house

detainees. 3 And, while the administration may have “zeroed out” MSI’s budget in the City’s

written appropriations, 4 as former Corrections Commissioner Dale Glass noted during his

deposition, “[there are] other places that might be interpreted as available to use [to fund MSI].”

(ECF No. 243-9, at p. 3.) Indeed, funds are currently flowing to MSI to pay for the facility to

house detainees, manage staff, and facilitate the transfer process from CJC, all of which it

continues to do.




8/2/2021, 61 individuals, 11% of inmate population, https://bit.ly/3yHxeJz
8/3/2021, 70 individuals, 13% of inmate population, https://bit.ly/2VQ2Z58
8/4/2021, 68 individuals, 13% of inmate population, https://bit.ly/3g1gyp9
8/5/2021, 67 individuals, 12% of inmate population, https://bit.ly/3xFx0BC
8/6/2021, 65 individuals, 12% of inmate population, https://bit.ly/3g7WaCU
8/7/2021, 63 individuals, 12% of inmate population, https://bit.ly/3jPUVt1
8/8/2021, 63 individuals, 12% of inmate population, https://bit.ly/3s9YuxY
8/9/2021, 61 individuals, 11% of inmate population, https://bit.ly/3yJ0Mqo
8/10/2021, 58 individuals, 11% of inmate population, https://bit.ly/3iGtfY6
8/11/2021, 58 individuals, 11% of inmate population, https://bit.ly/3yK0yPF
8/12/2021, 56 individuals, 10% of inmate population, https://bit.ly/3xM1r98
8/13/2021, 56 individuals, 10% of inmate population, https://bit.ly/2VWAHFU
2
  See St. Louis Dep’t of Corr., Inmate Population by Day:
8/14/2021, 99 individuals, 18% of inmate population, https://bit.ly/3D1LkbB
8/15/2021, 101 individuals, 19% of inmate population, https://bit.ly/3ANVdYo
8/16/2021, 99 individuals, 19% of inmate population, https://bit.ly/3CQ6CJ1
3
  The City’s choice to re-brand MSI as the “CJC Annex” does nothing to change the fact that it is
the same physical facility at issue in this lawsuit, i.e. the buildings located at 7600 Hall Street, St.
Louis, MO 63147. What the City chooses to call the facility does not matter.
4
  Mayor Tishaura O. Jones Gives Updates on Key Issues Facing St. Louis During Constituent
Livestream, https://bit.ly/3g7iBZ4 (last visited Aug. 16, 2021).


                                                   2
Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 3 of 8 PageID #: 8500




       The City concedes as much—or, at the very least, disputes none of it (see ECF No. 253) 5—

and cannot argue in good faith that this case is moot because MSI is empty or defunded. Instead,

the City argues that, because an extensive renovation of portions of MSI (the “PODS”) was

completed in 2020, Plaintiffs’ injunctive and declaratory relief claims are somehow moot. (ECF

No. 253, at pp. 1-3.) 6 But this argument improperly conflates merits with mootness, 7 and, even if

it didn’t, the City has not cited any legal authority or evidence to support its position that these

purported renovations somehow moot Plaintiffs’ declaratory and injunctive relief claims.

Instead, the City simply provides the unsubstantiated assertion that there was “a comprehensive

renovation of MSI’s PODS,” including a “complete replacement of the HVAC systems servicing

all PODS” and “all of the plumbing in the Dorms, including the toilets, sinks, showers, and other

fixtures.” (ECF No. 253, at pp. 2-3.) But the City offers no affidavits, declarations, deposition

testimony, emails, letters, contracts, purchase orders, work orders, or any other evidence to support

these bare allegations. (See generally id.)

       Nor could it, as the deplorable conditions in the MSI’s PODS persist to this day, including,

but in no way limited to: contaminated drinking water; inmates being deprived of food, hygienic

supplies, personal property, recreation time, and medical care; plumbing clogs and floods, which

give rise to mold, flowing feces, and urine; pest infestations; violence incited by correctional


5
  Nor does the City address the central issue upon which this Court ordered briefing: whether the
Mayor’s statement on emptying MSI rendered Plaintiffs’ declaratory and injunctive relief claims
moot. (ECF No. 233, at p.2.) By necessity, this implicates the City’s future plans for MSI. Yet
the City’s response brief offers not a word on the subject. (See generally ECF No. 253.)
6
  The City also inappropriately attempts to litigate its summary judgment motion in the context of
its mootness briefing. (ECF No. 253, at pp. 2-3.) The City’s motion for summary judgment is
separate and apart from any mootness inquiry. That motion has been fully-briefed and remains
ripe for the Court’s review but has no place here. (ECF Nos. 230, 237, 244.)
7
  As noted in Plaintiffs’ opening brief, [t]he defendant bears the “‘heavy burden of persuading the
court that the challenged conduct cannot reasonably be expected to recur.’” (ECF No. 243, at p. 9
(citing Friends of the Earth, Inc. v. Laidlaw Env’t Services (TOC), Inc. (“Laidlaw”), 528 U.S.
167, 170 (2000)).
                                                 3
Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 4 of 8 PageID #: 8501




officers; potential COVID exposures; and, of course, concealment of such conditions in the

presence of third-parties. Declarations from MSI detainees, made under penalty of perjury, dated

August 5, 2021, attest to these conditions:

       We did not eat or receive rec the day we were transferred…Upon arrival, we were
       placed in dirty cells, with dirty mats, no cleaning supplies, and no tissue…The
       ceiling is peeling, there are holes in the walls, the toilets don’t work, and the water
       is nasty…There are black pellets in the water and the cell is infested with
       bugs…There is no air and ice is limited…There is no medical here at all and people
       are taken back to the CJC if treatment [is] needed…We have not received our
       property or paperwork from the CJC…Additionally, people are still wearing the
       same clothes from last weekend, because there is no laundry…We have not
       received our food in our bucket from CJC or money back for the loss of it.

Ex. 1, Decl. of Maszaba Johnson (“Johnson Decl.”), ¶¶ 4, 7-10, 12-13, 15-16 (Aug. 5, 2021).

       Upon arrival, we were thrown into a cell with just a mat and the clothes on our
       back…I did not receive any rec that day and our property was stolen and not given
       to us until the third or fourth day we were here…In our cells, spiders, roaches, and
       flies come out of the drains which are clogged…We have very limited access to
       cleaning supplies and personal hygiene products…There is no access to medical
       treatment and inmates are being transferred back to CJC for treatment…When there
       is flooding and the water has to be shut off, it is rusty with pieces of metal…There
       are multiple cells that are currently flooding and leaking into the wings…Others
       have blankets jammed under [their] door to keep water from coming in…3B at CJC
       is a COVID wing, people from CJC were transferred to MSI and mixed in with
       us…Prior to investigator and attorney arrival, any issues are temporarily fixed so
       that conditions are not found out.

Ex. 2, Decl. of John Rideout (“Rideout Decl.”), ¶¶ 4-13 (Aug. 5, 2021).

       Upon arrival, we went straight to the pods where there was trash, roaches, spiders,
       mold, and rust…The toilets do not flush and feces backs up into other cells…We
       were made to clean up the feces and urine…We do not have cleaning supplies, no
       laundry, and limited property from CJC…There is no access to medical, dietary
       restrictions are ignored, and MSRs are missing…I have not received my blood
       pressure, arthritis, and inhaler medication from CJC…There is no air in 3 pod and
       ice is limited or not given at all…People from 3B, the quarantine wing at CJC, are
       being placed with us at MSI…The COs are disrespectful to us and often antagonize
       other inmates to be violent, so they can go on paid leave…They force us to “clean
       up” before walkthroughs so they can hide the poor conditions.

Ex. 3, Decl. of DeAndre Douglas (“Douglas Decl.”), ¶¶ 5-6, 8-14 (Aug. 5, 2021).



                                                 4
Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 5 of 8 PageID #: 8502




        The City has even admitted to some of these deplorable conditions in internal

correspondence, acknowledging that, at minimum, roof leaks, plumbing issues, and pest

infestations in the PODS remain a problem well into 2021. (See Ex. 4, CITY_080731-02, excerpt

of CITY_080730-080745 (Apr. 8, 2021 Email from A. Tibbs to J. Carson, et al.) (noting PODS

hallway roof “[i]n need of repair / replacement”; that some PODS bathrooms had received

“cosmetic, surface renovations” but that shower hardware and plumbing issues persisted and were

“in need of repair”; and that pest issues, including roach and gnat infestations, persisted at MSI’s

kitchen). 8

        Accordingly, the City has put forth no evidence demonstrating these purported renovations

took place or that, even if they did, such renovations ameliorated the unconstitutional conditions

of confinement that persist at MSI.

        Alternatively, the City argues this case is moot because “every detainee that has been

housed at MSI since June 17, 2021, volunteered to be transferred there.” (ECF No. 253, at p.3.)

Not only does the City fail to present any law to support this argument, it again offers no evidence,

either. As the MSI detainees’ declarations make clear, none “volunteered” to be transferred to

MSI. Rather, they were coerced with threats of force, deceived with false promises of better

conditions, or, in some cases, both:

        I did not ask or volunteer to transfer to MSI but was rounded up by sheriffs, C/Os,
        and lieutenants, and threatened with mace, tasers, and batons if we did not
        go…They did not let us use the phone or tell us where we were going…If we ask
        for help, we are ignored.

Ex. 1, Johnson Decl., ¶¶ 3, 6, 11 (Aug. 5, 2021).


8
  The fact that MSI’s budget has been “zeroed out” on paper (see supra, note 4) raises further
concerns. If, as the City maintains, appropriations to MSI have been eliminated, then surely no
funds have then been earmarked to ensure human habitability, or adequate mental health and
medical care, for detainees housed at MSI. The challenged conduct and conditions at the MSI are
not only very likely to reoccur, but, in fact, presently occurring and are likely to persist.
                                                 5
Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 6 of 8 PageID #: 8503




       I was previously housed at the City Justice Center and was asked by ‘Dixon’ to
       transfer to MSI under the premise that we would be placed in single-man cells,
       given active rec, and that MSI would be fixed up.

Ex. 2, Rideout Decl., ¶ 3 (Aug. 5, 2021).

       We were brought over based on trickery, where “Dixon” told us we would have
       snacks, active rec time, and pay raises with the guarantee of keeping our jobs…At
       first, they made it seemed [sic] like we had a choice, but threatened us with
       lockdown if we did not transfer.

Ex. 3, Douglas Decl., ¶¶ 3-4 (Aug. 5, 2021).

       In light of the foregoing, a live case or controversy remains between the parties, and

Plaintiffs’ claims for injunctive and declaratory relief are not moot. See Already, LLC v. Nike,

Inc., 568 U.S. 85, 91 (2013) (“A case becomes moot—and therefore no longer a ‘Case’ or

‘Controversy’ for purposes of Article III—when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.”) (quotations omitted); Ellis v.

Brotherhood of Ry., Airline & Steamship Clerks, 466 U.S. 435, 442 (1984) (“[A]s long as the

parties have a concrete interest, however small, in the outcome of the litigation, the case is not

moot.”). While the City’s prior voluntary temporary cessation did not deprive this Court of its

power to determine the legality of the City’s constitutional violations, the City’s continuing and

present use of MSI, in the precise manner Plaintiffs challenge, only underscores the Court’s power

to enjoin the City from its practices. See City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283,

289 (1982) (“[A] defendant’s voluntary cessation of a challenged practice does not deprive a

federal court of its power to determine the legality of the practice.”); United States v. W.T. Grant

Co., 345 U.S. 629, 632-33 (1953) (“The defendant [would be] free to return to his old ways. This,

together with a public interest in having the legality of the practices settled, militates against a

mootness conclusion….The case may nevertheless be moot if the defendant can demonstrate that

there is no reasonable expectation that the wrong will be repeated. The burden is a heavy one.”)

                                                 6
Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 7 of 8 PageID #: 8504




(quotations omitted); Laidlaw, 528 U.S. at 170 (“Thus, the standard for determining whether a

case has been mooted by the defendant’s voluntary conduct is stringent: A case might become

moot if subsequent events make it absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur.”).

       As of August 16, 2021, MSI remains operational and not only ready for use, but, in fact, is

currently in use. And so long as the City continues to use, or maintains the potential to use, MSI

in a manner that would subject detainees to the unconstitutional conditions alleged in Plaintiffs’

complaint (ECF No. 22), Plaintiffs continue to have a “legally cognizable interest in the outcome”

of this litigation, and this case is far from moot. See Already, 568 U.S. at 91.

       WHEREFORE, for all of the reasons set forth above, Plaintiffs respectfully request that

this Court determine that Plaintiffs’ claims for injunctive and declaratory relief are not moot. The

City has not met its high burden of demonstrating the challenged conduct cannot reasonably be

expected to recur. Rather the City’s own public representations make clear that it has kept MSI

open for use, is currently housing inmates in overflow from the CJC, and intends to keep MSI open

for future use.



Dated: August 16, 2021                            Respectfully submitted,

                                                  By: /s/ Matthew Dollan

                                                  ARCHCITY DEFENDERS, INC.
                                                  Matthew Dollan, (MBE #71867 MO)
                                                  Blake A. Strode (MBE #68422MO)
                                                  Jacki J. Langum (MBE #58881MO)
                                                  John M. Waldron (MBE #70401MO)
                                                  Nathaniel R. Carroll, (MBE #67988 MO)
                                                  Maureen G. V. Hanlon (MBE #70990MO)
                                                  Brandon L. Jackson (MBE #68159MO)
                                                  440 N. 4th Street, Suite 390
                                                  Saint Louis, MO 63102

                                                 7
Case: 4:17-cv-02707-AGF Doc. #: 254 Filed: 08/16/21 Page: 8 of 8 PageID #: 8505




                                       855-724-2489 ext. 1012
                                       314-925-1307 (fax)
                                       bstrode@archcitydefenders.org
                                       jlangum@archcitydefenders.org
                                       jwaldron@archcitydefenders.org
                                       mdollan@archcitydefenders.org
                                       ncarroll@archcitydefenders.org
                                       mhanlon@archcitydefenders.org
                                       bjackson@archcitydefenders.org

                                       and

                                       DLA PIPER LLP (US)
                                       By: /s/ Robert J. Alessi
                                       Robert J. Alessi (Pro hac vice)
                                       1251 Avenue of the Americas
                                       New York, NY 10020
                                       Phone: 212-335-4866
                                       Fax: 212-335-4866
                                       robert.alessi@dlapiper.com

                                       Dennis Kiker (Pro hac vice)
                                       2525 East Camelback Road, Ste 1000
                                       Phoenix, AZ
                                       Phone: 480-606-5100
                                       Fax: 480-606-5101
                                       dennis.kiker@dlapiper.com

                                       Saher Valiani (MO Bar No. 69402)
                                       33 Arch Street, 26th Floor
                                       Boston, MA 02215
                                       Phone: 617-406-6000
                                       Fax: 617-406-6100
                                       saher.valiani@dlapiper.com

                                       Attorneys for Plaintiffs




                                      8
